94 F.3d 650
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Mirela DENCKER, Plaintiff-Appellant,v.Terrance MARREN;  Robert Gaston;  Gloria Sanchez;  ClausDencker;  George W. Foley, Sr., Defendants-Appellees.
No. 96-15120.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 22, 1996.

Before:  BROWNING, SCHROEDER, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Mirela Dencker appeals the district court's dismissal pursuant to Fed.R.Civ.P. 12(b)(6) of her complaint against her former husband's attorney in Nevada state family court proceedings and against three state court judges, at least two of whom presided over those proceedings.


3
The district court properly dismissed the claims against Judge Gloria Sanchez because the complaint cites no specific actions by Judge Sanchez.  The district court properly dismissed the claims for injunctive relief against Judges Robert Gaston and Terrance Marren under the abstention doctrine enunciated in  Younger v. Harris, 401 U.S. 37 (1971).1


4
Regarding the claims against Dencker's former husband's attorney, George Foley, Sr., the district court properly ruled that (1) Dencker cannot state a claim under 42 U.S.C. § 1983 because Foley is not a state officer and was not acting under color of state law;  and (2) that Dencker's complaint does not adequately allege that Foley engaged in any acts which constitute an unlawful conspiracy to violate Dencker's constitutional rights.


5
Dencker appears to have abandoned on appeal her allegations under the Americans With Disabilities Act, 42 U.S.C. § 12101 et seq.  We decline to address Dencker's assertions regarding the Child Support Enforcement Act, 42 U.S.C. § 659(a), which Dencker did not include in her complaint.   See Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.1992).


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Although the district court also noted that Judges Gaston and Marren are entitled to immunity from damage suits filed pursuant to 42 U.S.C. § 1983, Dencker states in her reply brief on appeal that she is not suing for money damages